UNITED STATES DISTRICT COURT                                                  4/28/2021
SOUTHERN DISTRICT OF NEW YORK

RICKY CELESTIN,

                               Plaintiff,
                        v.                                           19 CV 1887 (NSR)
                                                                         ORDER
CAPTAIN ANGELETTA, et al.,


                               Defendants.

NELSON S. ROMÁN, United States District Judge:

         On March 19, 2021, the Court issued an opinion and order granting Defendant’s motion to

dismiss without prejudice and granting pro se Plaintiff Ricky Celestin leave to file an amended

complaint on or before April 22, 2021. (ECF No. 27.) The Court indicated that “[i]f Plaintiff does

not timely file an Amended Complaint by April 22, 2021, and he cannot show good cause to excuse

such a failure, the claims dismissed without prejudice by this Order will be deemed dismissed with

prejudice, and the case will be closed.” (Id.)

         On March 19, 2021, the Clerk of Court mailed the Court’s opinion and order to Plaintiff at

the address on ECF and that mailing was returned to the Clerk of Court as undeliverable on April

26, 2021. Plaintiff has not filed an amended complaint or otherwise communicated with the Court.

         Therefore, the claims previously dismissed without prejudice are dismissed with prejudice.

The Clerk of Court is directed to mail a copy of this order to pro se Plaintiff at the address on ECF,

show service on the docket, and terminate this case.


Dated:    April 28, 2021                                      SO ORDERED:
          White Plains, New York

                                                 ________________________________
                                                        NELSON S. ROMÁN
                                                      United States District Judge
